Mr. Justice Thoretoe delivered the opinion of the Court: The injuries, for which this judgment was rendered, are alleged to have been caused by the breaking of a defective mainmast in a vessel owned by appellant. The proof shows that the mast was twisted to a certain distance; but did this contribute to the injury? Conceding all the facts assumed, it is inconceivable that the accident resulted from the twist. If this weakened the mast, and was the cause of the breaking, then the fracture would naturally be where the defect was. . The evidence, however, is conclusive and uncontradicted, that the deficiencies complained of were at least 12 feet from the place where the mast broke. At the point where the breaking occurred, the wood was perfectly sound, without the slightest appearance of rottenness or decay. The assumed defect, therefore, in one part of the mainmast, could not have made it break at a place where it was wholly uninjured. At the time of the accident the wind was strong aloft, and there wras very little on deck; and the injury must be regarded as one incident to the service. The verdict is manifestly against the evidence. The judgment is reversed and the cause remanded. Judgment reversed.'